Citation Nr: 1549266	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-47 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post fracture of the left distal fibula.

2.  Entitlement to a rating in excess of 10 percent for status post comminuted fracture of the left distal radius.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for a neck condition and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim for service connection for a back condition.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a peripheral neuropathy of the right upper extremity.
7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for asthma.

13.  Entitlement to service connection for bronchitis.

14.  Entitlement to service connection for joint pain.

15.  Entitlement to service connection for arthritis.

(The issue of entitlement to a waiver of overpayment of VA compensation benefits is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to April 1980 and from July 1980 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A hearing transcript has been associated with the record.

The Board notes that additional evidence was added to the record subsequent to the issuance of the March 2014 supplemental statement of the case, to include VA treatment records dated through August 2015.  The Veteran's representative waived agency of original jurisdiction (AOJ) consideration of such evidence in September 2015.  See 38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through August 2015, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The Board's decision as to the application to reopen the claim for service connection for a neck condition is detailed below.  The reopened and remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a final decision issued in March 2002, the RO denied the Veteran's claim of entitlement to service connection for a neck condition.

2.  Evidence added to the record since the last final denial in March 2002 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck condition.


CONCLUSIONS OF LAW

1.  The March 2002 decision that denied the Veteran's claim of entitlement to service connection for a neck condition is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2015)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a neck condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claims is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old 
evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

The Veteran previously claimed entitlement to service connection for a neck condition in May 2000.  Of record at the time of the March 2002 rating decision were the Veteran's service treatment records, VA treatment records dated through December 1987, and March 1988 and September 2000 VA examination reports.  The RO noted that the Veteran's service treatment records were negative for any complaints, diagnosis, or treatment referable to a neck condition. Consequently, the RO determined that there was no evidence to indicate that such condition was incurred in or aggravated by the Veteran's active military service  and, therefore, denied service connection.

In March 2002, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a neck condition was received until July 2009, when VA received his application to reopen such claim. Therefore, the March rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [2015].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a neck condition was received prior to the expiration of the appeal period stemming from the March 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the March 2002 decision consists of a February 2014 VA Disability Benefits Questionnaire (DBQ) report and VA treatment records dated through August 2015.  The Veteran also described his symptoms through the present time in several statements and during his January 2014 DRO hearing testimony.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the February 2014 DBQ report and January 2014 hearing testimony, the Board finds that the evidence received since the March 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a neck condition was previously denied in March 2002 as the record did not indicate that this condition was incurred in or aggravated by his service.  Since such time, the Veteran has testified regarding his in-service physical activities and his current symptoms.  Moreover, while the February 2014 VA examiner offered a negative opinion, the Board herein determines that such opinion is inadequate and, thus, an addendum opinion is necessary to decide the claim.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a neck condition is reopened.


ORDER

New and material having been received, the claim for service connection for a neck condition is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed cervical spine disorder in February 2014, an addendum opinion is necessary to decide the claim.  The Board also finds that an opinion is required to determine the nature and etiology of the Veteran's claimed bronchitis, joint pain, and arthritis. 

With regard to the Veteran's claimed bronchitis, he has alleged that his current disability had its onset in service.  Service treatment records reflect complaints of bronchitis and findings of nasal congestion in April 1981.  The post-service treatment records reflect a finding of acute bronchitis in a May 2015 VA treatment note.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed bronchitis.  Therefore, on remand, such an examination with an opinion should be obtained.

The Veteran asserts that he suffers from a cervical spine disorder, joint pain, and arthritis as a result of service.  Specifically, he contends that these disabilities were the result of physical training and paratrooper activity during service.  Service treatment records document complaints of neck pain after falling onto this head and an assessment of a cervical sprain/strain in June 1981.  A February 2014 VA examiner opined that it was less likely than not that the Veteran's diagnosed cervical spine degenerative joint disease was incurred in or caused by the claimed in-service injury, event, or illness as his separation examination showed no neck complaints or abnormality and there was no evidence of an injury to the neck during service significant enough to expect any long term consequences.  This examiner also opined that the Veteran's degenerative joint disease of the first metatarsophalangeal (MTP) joints was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as the separation examination showed no complaint of foot problems and a normal physical examination.  The examiner further reasoned that there is no evidence of a foot injury during active duty significant enough to expect any long term consequences.

However, the Board finds that such opinions are inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion.  In this case, the February 2014 VA examiner did not discuss the Veteran's lay assertions of sustaining this disability as a result of physical training and paratrooper activity nor did the examiner discuss the June 1981 cervical strain.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements and complete medical history.

Relevant to all claims, during his January 2014 hearing, the Veteran testified that he had applied for Social Security Administration (SSA) disability benefits in 2010 and that his application had been denied.  The basis of this application is not clear from the current record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained, to include any records from the Department of Corrections.  Thereafter, all identified records, to include updated VA treatment records from the Richmond VA Medical Centers dated from August 2015 to the present, should be obtained.   The Board also notes that, in a January 2013 submission, the Veteran indicated that he had received treatment from the Hampton and Richmond VA Medical Centers (VAMCs) beginning in 1979.  On remand, these identified treatment records should also be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include any records from the Department of Corrections.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include records from the Hampton and Richmond VAMC dated from 1979 to the present not already of record, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).  

3.  Return the claims file, to include a copy of this remand, to the February 2014 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed cervical spine disorder, joint pain, and arthritis.  If the examiner who drafted the February 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during any period of service, or is otherwise related to such periods of service, to include any physical training and/or paratrooper training.


In offering such opinion, the examiner should specifically address the Veteran's contentions that he sustained a neck and foot injury during physical training and/or paratrooper training.  The examiner should also specifically discuss the June 1981 assessment of cervical sprain/strain.  The examiner should also discuss the rationale for all opinions given, whether favorable or unfavorable, citing to specific evidence of record and sound medical principles.

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed bronchitis.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a) Identify whether the Veteran currently has bronchitis, or has had such a diagnosis at any time during the pendency of his July 2009 claim. 

b) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during any period of service, or is otherwise related to such periods of service, to include the April 1981 complaints of bronchitis.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his bronchitis.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


